Appeal from a judgment of Schenectady County Trial and Special Term, Supreme Court, in favor of plaintiff. The action is brought by the plaintiff to recover damages sustained by the plaintiff through the alleged negligence of the defendant, due to a defective pavement. A verified claim was prepared by the plaintiff and copies thereof were served upon the proper city officials and a copy was also served upon the corporation counsel. The appellant urges that the claim thus served on the corporation counsel was not the notice of intention to sue required to be served upon the corporation counsel by section 244 of the Second Class Cities Law and furthermore that service upon the officials of the city of copies of the verified claim did-not constitute service of a verified claim upon such officials. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ,